Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 15-34 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment was discussed in a telephone interview with Guowei (David) Sun (Reg. No. 78647) on 08/23/2021, and the authorization was given in a subsequent electronic mail received on 08/26/2021.

Please change claims 1-12, 15, 17, 20, and 22 to: 
1-12.	(Cancelled)

15. 	(Currently amended) One or more computer readable media storing computer-readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising:
obtaining alternative function configuration schemes applicable to a team; 

selecting a first function configuration scheme from the alternative function configuration schemes that is applied to a first scenario and a second function configuration scheme from the alternative function configuration schemes that is applied to a second scenario; and
switching between the first function configuration scheme and the second function configuration scheme according to a predefined switching condition;
sharing the function configuration scheme with another team; and
updating functions configured for the another team, in response to determining that the another team adopts the function configuration scheme.

17. 	(Currently Amended) The one or more computer readable media of claim 15, wherein the obtaining the alternative function configuration schemes applicable to [[a]]the team comprises:
determining a team type to which the team belongs according to attribute information of the team; and
obtaining function configuration schemes corresponding to the team type as the alternative function configuration schemes.

20. 	(Currently Amended) The one or more computer readable media of claim 15, wherein the acts further comprise displaying an associated display interface of the 

22. 	(Currently Amended) The one or more computer readable media of claim 15, wherein the sharing the function configuration scheme with the another team comprises:
sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team; or
sharing the function configuration scheme with the shared platform and enabling the another team to have an access permission to the shared platform.

Please add the following claims 23-34: 
23. 	(New) A method comprising:
obtaining alternative function configuration schemes applicable to a team; 
selecting a function configuration scheme from the alternative function configuration schemes, the selecting the function configuration scheme from the alternative function configuration schemes including:
selecting a first function configuration scheme from the alternative function configuration schemes that is applied to a first scenario and a second function configuration scheme from the alternative function configuration schemes that is applied to a second scenario; and
switching between the first function configuration scheme and the second function configuration scheme according to a predefined switching condition;

updating functions configured for the another team, in response to determining that the another team adopts the function configuration scheme.

24. 	(New) The method of claim 23, further comprise creating the team according to a received team creation instruction.

25. 	(New) The method of claim 23, wherein the obtaining the alternative function configuration schemes applicable to the team comprises:
determining a team type to which the team belongs according to attribute information of the team; and
obtaining function configuration schemes corresponding to the team type as the alternative function configuration schemes.

26. 	(New) The method of claim 25, wherein the attribute information comprises at least one of:
geographical location information;
a number of members;
team affiliation information; and
industry affiliation information.

27. 	(New) The method of claim 23, wherein the alternative function configuration schemes comprise at least one of:

a function configuration scheme adopted by another team.

28. 	(New) The method of claim 23, further comprising displaying an associated display interface of the team, the associated display interface including a control entry for alternative functions.

29. 	(New) The method of claim 23, further comprising sending update data to the another team, in response to determining that the function configuration scheme is updated.

30. 	(New) The method of claim 23, wherein the sharing the function configuration scheme with the another team comprises:
sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team; or
sharing the function configuration scheme with the shared platform and enabling the another team to have an access permission to the shared platform.

31. 	(New) A device comprising:
one or more processors; and
one or more computer readable media storing computer-readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts comprising:

selecting a function configuration scheme from the alternative function configuration schemes, the selecting the function configuration scheme from the alternative function configuration schemes including:
selecting a first function configuration scheme from the alternative function configuration schemes that is applied to a first scenario and a second function configuration scheme from the alternative function configuration schemes that is applied to a second scenario; and
switching between the first function configuration scheme and the second function configuration scheme according to a predefined switching condition;
sharing the function configuration scheme with another team; and
updating functions configured for the another team, in response to determining that the another team adopts the function configuration scheme.

32. 	(New) The device of claim 31, wherein the obtaining the alternative function configuration schemes applicable to the team comprises:
determining a team type to which the team belongs according to attribute information of the team; and
obtaining function configuration schemes corresponding to the team type as the alternative function configuration schemes.



34. 	(New) The device of claim 31, wherein the sharing the function configuration scheme with the another team comprises:
sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team; or
sharing the function configuration scheme with the shared platform and enabling the another team to have an access permission to the shared platform.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142